SOMERVILLE, J.
The defendant’s sworn plea denies the plaintiff’s ownership of the promissory note, which is the subject of the suit.
The evidence shows that the note was the separate property of Mrs. Calhoun, who is a married woman, and that she assigned the instrument in writing to the plaintiff after February 28th, 1887, when the new married woman’s law of that date went into effect. To this assignment, the husband, A. B. Calhoun, appended his consent in writing, which he duly subscribed. The act above cited, now comprised in the present Code, provides that “the wife has full legal cajpacity to contract in writing as if she were sole, with the assent or concurrence of the husband expressed in writing.” — Code, 1886, § 2346; Acts 1886-87, sec. 6, p. 81.
The note was personal property of the wife, within the meaning of this term as used in the statute, and the title unquestionably passed to the plaintiff by the assignment. Code, 1885, § 2348; §2, sub-div. 3. A strictly joint contract of transfer or assignment was unnecessary.
Beversed and remanded.